Petition for Writ of Mandamus Denied and Memorandum Opinion filed January 5,
2012.




                                            In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-01114-CR
                                     ____________

                    IN RE GEORGE VALENTINO BRENT, Relator


                                ORIGINAL PROCEEDING
                                  WRIT OF MANDAMUS
                                  County Court at Law No. 1
                                  Fort Bend County, Texas
                                Trial Court Cause No. 140573




                       MEMORANDUM                      OPINION

       On December 30, 2011, relator filed a pro se Emergency Motion for Temporary
Relief in this court. See Tex. Gov’t Code Ann. § 22.221 (Vernon 2004); see also Tex. R.
App. P. 52. Relator requests this Court to stay any action pending a decision on his
application for writ of habeas corpus filed in the trial court.

       Relator was convicted of misdemeanor assault-family violence and sentenced to
sixty days in county jail, probated. Relator appealed and this court affirmed the trial
court's judgment. Relator filed a petition for discretionary review that was refused by the
Texas Court of Criminal Appeals and on November 1, 2011, our mandate issued. Relator
seeks a stay “on any actions imposed by mandate.”

       Relator asserts that he has filed an application for writ of habeas corpus in the trial
court and seeks a stay until the trial court rules on his application. See Tex. Code Crim.
Proc. art. 11.072. To be entitled to mandamus relief in a criminal case, a relator must
show that he has no adequate remedy at law to redress his alleged harm, and that what he
seeks to compel is a ministerial act, not involving a discretionary or judicial decision.
State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207,
210 (Tex. Crim. App. 2007) (orig. proceeding). Relator has not shown the remedy at law
provided by article 11.072 is inadequate to redress his alleged harm.

       Relator has not established that he is entitled to mandamus relief. Accordingly, we
deny relator’s petition for writ of mandamus.




                                           PER CURIAM

Panel consists of Justices Brown, Boyce, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                              2